Name: Council Regulation (EU) 2017/1133 of 20 June 2017 amending Regulation (EU) No 1388/2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  production;  trade;  industrial structures and policy;  agricultural activity
 Date Published: nan

 27.6.2017 EN Official Journal of the European Union L 164/1 COUNCIL REGULATION (EU) 2017/1133 of 20 June 2017 amending Regulation (EU) No 1388/2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) In order to ensure the sufficient and uninterrupted supply of certain goods insufficiently produced in the Union and to avoid any disturbances on the market for certain agricultural and industrial products, autonomous tariff quotas were opened by Council Regulation (EU) No 1388/2013 (1). Products within those tariff quotas can be imported into the Union at reduced or zero duty rates. For those reasons it is necessary to open, with effect from 1 July 2017, tariff quotas at zero duty rates for an appropriate volume as regards seven new products. (2) In the case of five additional products, the tariff quota volumes should be increased, as this increase is in the interest of economic operators and of the Union. (3) Moreover, for one product the increase in tariff quota volume should only apply to the second half of the year 2017, while the existing tariff quota for that product should be given an end date of 31 December 2017. (4) Regulation (EU) No 1388/2013 should therefore be amended accordingly. (5) As the changes regarding the tariff quotas for the products concerned provided for in this Regulation have to apply from 1 July 2017, this Regulation should enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1388/2013 is amended as follows: (1) the rows for the tariff quotas with order numbers 09.2828, 09.2842, 09.2844, 09.2846, 09.2848, 09.2850, 09.2868, and 09.2870 set out in Annex I to this Regulation are inserted following the order of the CN codes indicated in the second column of the table in the Annex to Regulation (EU) No 1388/2013; (2) the rows for the tariff quotas with order numbers 09.2629, 09.2658, 09.2668, 09.2669, 09.2687 and 09.2860 are replaced by the rows set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply from 1 July 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 20 June 2017. For the Council The President H. DALLI (1) Council Regulation (EU) No 1388/2013 of 17 December 2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products, and repealing Regulation (EU) No 7/2010 (OJ L 354, 28.12.2013, p. 319). ANNEX I Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2828 2712 20 90 Paraffin wax containing by weight less than 0,75 % of oil 1.7-31.12 60 000 tonnes 0 % 09.2842 2932 12 00 2-Furaldehyde (furfuraldehyde) 1.7-31.12 5 000 tonnes 0 % 09.2844 ex 3824 99 92 71 Mixtures containing by weight:  60 % or more but not more than 90 % of 2-chloropropene (CAS RN 557-98-2),  8 % or more but not more than 14 % of (Z)-1-chloropropene (CAS RN 16136-84-8),  5 % or more but not more than 23 % of 2-chloropropane (CAS RN 75-29-6),  not more than 6 % of 3-chloropropene (CAS RN 107-05-1), and  not more than 1 % of ethyl chloride (CAS RN 75-00-3) 1.7-31.12 3 000 tonnes 0 % 09.2846 ex 3907 40 00 25 Polymer blend of polycarbonate and poly(methyl methacrylate) with a polycarbonate content of not less than 98,5 % by weight, in the form of pellets or granules, with a luminous transmittance of not less than 88,5 %, measured using a test sample with a thickness of 4 mm at a wavelength of Ã » = 400 nm (according to ISO 13468-2) 1.7-31.12 800 tonnes 0 % 09.2848 ex 5505 10 10 10 Waste of synthetic fibres (including noils, yarn waste, and garnetted stock) of nylon or other polyamides (PA6 and PA66) 1.7-31.12 5 000 tonnes 0 % 09.2870 ex 7019 40 00 60 E-fibre glass fabrics:  having a weight of 20 gr/m2 or more, but not more than 209 g/m2,  impregnated with silane,  having a humidity content by weight of 0,13 % or less, and  having not more than 3 hollow fibres out of 100 000 fibres, for use in the manufacture of prepreg plates, rolls or laminates for the production of printed circuit boards for the motor vehicle industry (2) 1.7-31.12 3 000 km 0 % ex 7019 52 00 20 09.2850 ex 8414 90 00 70 Aluminium alloy compressor wheel with:  a diameter of 20 mm or more, but not more than 130 mm, and  a weight of 5 g or more, but not more than 800 g for use in the manufacture of combustion engines (2) 1.7-31.12 2 950 000 pieces 0 % 09.2868 ex 8714 10 90 60 Pistons for suspension systems, having a diameter of not more than 55 mm, of sintered steel 1.7-31.12 1 000 000 pieces 0 % ANNEX II Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2860 ex 2933 69 80 30 1,3,5-Tris[3-(dimethylamino)propyl]hexahydro-1,3,5-triazine (CAS RN 15875-13-5) 1.1-31.12 600 tonnes 0 % 09.2658 ex 2933 99 80 73 5-(Acetoacetylamino)benzimidazolone (CAS RN 26576-46-5) 1.1-31.12 400 tonnes 0 % 09.2687 ex 3907 40 00 25 Polymer blend of polycarbonate and poly(methyl methacrylate) with a polycarbonate content of not less than 98,5 % by weight, in the form of pellets or granules, with a luminous transmittance of not less than 88,5 %, measured using a test sample with a thickness of 4 mm at a wavelength of Ã » = 400 nm (according to ISO 13468-2) 1.1-31.12.2017 400 tonnes 0 % 09.2629 ex 8302 49 00 91 Aluminium telescopic handle for use in the manufacture of luggage (2) 1.1-31.12 1 500 000 pieces 0 % 09.2668 ex 8714 91 10 21 Bicycle frame, constructed from carbon fibres and artificial resin, painted, lacquered and/or polished, for use in the manufacture of bicycles (2) 1.1-31.12 350 000 pieces 0 % ex 8714 91 10 31 09.2669 ex 8714 91 30 21 Bicycle front fork, constructed from carbon fibres and artificial resin, painted, lacquered and/or polished, for use in the manufacture of bicycles (2) 1.1-31.12 270 000 pieces 0 % ex 8714 91 30 31